                                           Case 3:20-cv-02432-JD Document 33 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                           Case No. 20-cv-02432-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER GRANTING PLAINTIFF’S
                                                  v.                                         REQUEST FOR PSEUDONYMITY
                                   9

                                  10     CITY OF CONCORD et al.,                             Re: Dkt. No. 27
                                                        Defendants.
                                  11

                                  12          Plaintiff has requested permission to proceed pseudonymously. Dkt. No. 27. The Court
Northern District of California
 United States District Court




                                  13   previously granted her the right to proceed under pseudonym on a temporary basis. Dkt. No. 9 at

                                  14   2. Defendants oppose plaintiff’s request. Dkt. Nos. 30, 32.

                                  15          Doe has satisfied the controlling test in Does I thru XXIII v. Advanced Textile Corp., 214

                                  16   F.3d 1058 (9th Cir. 2000). She credibly alleges that she could be subjected to retaliation if her

                                  17   true name is made public, Dkt. No. 27 at 3, and has shown that her “need for anonymity outweighs

                                  18   prejudice to the opposing party and the public’s interest in knowing the party’s identity.” Does,

                                  19   214 F.3d at 1068. Doe states that she needs anonymity because of the stigma that can attach to

                                  20   victims of sexual assault. Dkt. No. 27 at 2. Further, she says that public disclosure of her identity

                                  21   would “aggravate[] the original injury” she suffered. Id. (quoting United States ex rel. Latimore v.

                                  22   Sielaff, 561 F.2d 691, 694-95 (7th Cir. 1977)). She also says that defendants are not prejudiced by

                                  23   plaintiff’s anonymity, as they already know plaintiff’s true identity. Id. at 3.

                                  24          Defendants do not seriously contest the absence of prejudice, and argue only that Doe has

                                  25   filed other lawsuits pseudonymously. Dkt. No. 30. This is true, and Doe listed in her reply brief

                                  26   all of the other actions she has filed pseudonymously. See Dkt. No. 31 at 3. This alone is far from

                                  27   enough to rebut Doe’s contentions in favor of pseudonymous status, particularly in light of the fact

                                  28   that defendants have shown no prejudice.
                                           Case 3:20-cv-02432-JD Document 33 Filed 09/15/20 Page 2 of 2




                                   1          Defendants’ suggestion that Doe’s true name should be revealed to the public as a serial

                                   2   filer of complaints alleging failures to adequately respond to sexual assault reports, Dkt. No. 30 at

                                   3   3, is wholly unpersuasive. Contrary to defendants’ contention, there is no obvious public interest

                                   4   in knowing her so-called “pattern and practice” of making such allegations and bringing such

                                   5   lawsuits. Defendants certainly do not cite any case law for that proposition. To the extent they

                                   6   wish to explore the allegations in those other cases, Doe has confirmed the case information --

                                   7   information that defendants had already discovered by the time they filed their opposition.

                                   8          Consequently, plaintiff’s request is granted. Plaintiff is directed to continue to style her

                                   9   filings in the current “Jane Doe” format. Plaintiff’s identity will not be disclosed to the general

                                  10   public. Plaintiff will be referred to as Jane Doe in all pleadings and other documents related to

                                  11   this litigation, as well as in any proceedings that may be held before the Court. Defendants and

                                  12   their attorneys will not disclose plaintiff’s identity to any other person or entity except as may be
Northern District of California
 United States District Court




                                  13   necessary to defend against this action.

                                  14          These measures are ordered without prejudice to a future request to disclose plaintiff’s true

                                  15   name, or to the Court deciding that the case’s circumstances no longer warrant them.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 15, 2020

                                  18
                                  19
                                                                                                     JAMES DONATO
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
